DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2021 has been entered.
Claim status
3.	Claims 1-9 and 11-21 are pending; claims 1, 11 and 16 are independent.
Claims 10 has been cancelled.
Response to Arguments
4.	Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Dahl does not teach or suggest a device having at least first and second display areas of a touch-sensitive display, wherein the device is in a first orientation, wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature of the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured, and wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a multiscreen application” as recited in independent claim 1 and with similar recitations in independent claims 11 and 16. 
However, firstly, the examiner respectfully disagrees, Dahl clearly taught in Fig. 9 and Paragraphs 81-84, 99, 103, 109,110, 111 and 119 showing the first touchscreen (fig. 9, 102) and  the second touch display (fig. 9, 104); and see Figs. 1, 3, 4, 5, 6  and 8 showing  “displaying a first window” as required in claim 1; see paragraph 103 regarding inputting gestures like double taps “a device having at least first and second display areas of a touch-sensitive display, wherein the device is in a first orientation”, as claimed.
Secondly, the office action below stated that Dahl does not explicitly teach wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature for the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured, and wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a multiscreen application”.
In response to applicant’s argument that Forutanpour does not teach or suggest, alone or in combination with Dahl, a device having at least first and second display areas of a touch-sensitive display, wherein the device is in a first orientation, wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature of the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured, and wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a multiscreen application as recited in independent claim 1 and with similar recitations in independent claims 11 and 16. 
However, firstly, the examiner stated above, Dahl clearly taught “a device having at least first and second display areas of a touch-sensitive display, wherein the device is in a first orientation”; 
 Secondly, the office action below stated that Dahl in view of Forutanpour does not explicitly teach wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature for the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured, and wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a multiscreen application”.
In response to applicant’s argument that Pollock does not teach or suggest, alone or in combination with Dahl and/or Forutanpour, a device having at least first and second display areas of a touch-sensitive display, wherein the device is in a first orientation, wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature of the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured, and wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a multiscreen application as recited in independent claim 1 and with similar recitations in independent claims 11 and 16. 
However, firstly, the examiner stated above, Dahl clearly taught “a device having at least first and second display areas of a touch-sensitive display, wherein the device is in a first orientation”;
Secondly, the examiner respectfully disagrees, Pollock clearly taught in fig. 3, the control buttons “keys 260” and Paras 0074-0076, wherein the control buttons or keys 260, represented individually by references 262, 264, 266, 268 “a configurable area”, as claimed, which are located below the touchscreen display 210 on the front face 305 of the device 201 which generate corresponding input signals when activated. The input signals generated by activating the control keys 262 are context-sensitive depending on the current/active operational mode of the device 201 or current/active application 224, “wherein the first and second display portions each comprise a configurable area, and wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a multiscreen application”, as claimed.
Thirdly, the office action below stated that Dahl in view of Forutanpour and in view of Pollock does not explicitly teach each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature for the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured”.
In response to applicant’s argument that Chaudhri does not teach or suggest, alone or in combination with Dahl, Forutanpour and/or Pollock, a device having at least first and second display areas of a touch-sensitive display, wherein the device is in a first orientation, wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature of the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured, and wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a multiscreen application as recited in independent claim 1 and with similar recitations in independent claims 11 and 16. 
However, firstly, the examiner stated above, Dahl clearly taught “a device having at least first and second display areas of a touch-sensitive display, wherein the device is in a first orientation”;
Secondly, the examiner stated above, Pollock clearly taught “wherein the first and second display portions each comprise a configurable area, and wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a multiscreen application”.
Thirdly, the examiner respectfully disagrees, Chaudhri clearly taught in fig. 2A, Paras 0025-0029, wherein, one or more icons displayed on the portable device may be graphical objects, the one or more icons may be widgets, which are combinations of states and procedures that constitute on-screen representations of controls that may be manipulated by the user, such as bars, buttons and text boxes. The one or more icons correspond to application programs (email, browser, address book, etc.) that may be selected by the user by contacting the touch-sensitive display proximate to an icon of interest.  It is submitted that this includes icons “for a specific control function for the device.”
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1-9 and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2011/0216064 to Dahl in view of U.S. Publication 2011/0312349 to Forutanpour and U.S. Publication 2010/0088532 to Pollock, and U.S. Publication 2009/0058821 to Chaudhri.
Regarding claims 1, 11, and 16, Dahl teaches a method/device/CRM (claim 11 explicitly pointed to), comprising: 
a first display area of a touch-sensitive display, wherein the device is in a first orientation (see Fig. 9 and paragraphs 99, and 109 showing the first touchscreen; and see Figs. 1, 3, 4, 5, 6 showing  “displaying a first window” as required in claim 1; see paragraph 103 regarding inputting gestures like double taps); 
a second display area of a touch-sensitive display, wherein the second display area faces an opposite direction from the first display area when the device is closed (see Fig. 9 and paragraphs 81-84, 99, 103, 109,110, 111 and 119 showing the second touch display), and 
wherein an image capture lens is associated with the second screen (see Fig. 31 and paragraphs 149 and 247); 
a memory (see Fig. 8 and paragraph 99); 
a processor in communication with the memory and the touch sensitive display (see Fig. 8 and processor 810), the processor operable to:
provide, on at least one of the first or second display areas, a first display based on the first orientation (fig. 9 and Para 0110);
Dahl does not explicitly teach the processor operable to: 
enter into a stand-by mode while the device is in the first orientation, and wherein
the device is inactive in the standby mode;
receive an input to wake the device from the stand-by mode, the input comprising
a touch gesture on a predefined one of the plurality of areas of the configurable areas;
on waking but before providing any display on the first or second display area,
determine the device is in a second orientation, the second orientation being different from the first orientation and wherein the device was changed from the first orientation to the second orientation while in the standby mode; and
in response to the determining of the second orientation of the device, provide, on at least one of the first or second display areas, a second display based on the second orientation;
wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature for the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured, and 
wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a
multiscreen application;
However, Forutanpour teaches the processor operable to: 
enter into a stand-by mode while the device is in the first orientation, and wherein
the device is inactive in the standby mode (see Fig. 10 sleep mode and paragraph 43); receive an input to wake the device from the stand-by mode (see Fig. 9 waking up and paragraph 42), the input comprising a touch gesture on a pre-defined one of the plurality of areas of the configurable areas (see Fig. 3A-D and paragraph 42 regarding touch gestures on the areas by the capacitive sensors 120 which correlate to the configurable area); and 
determine the device is in a second orientation, the second orientation being different from the first orientation and wherein the device was changed from the first orientation to the second orientation while in the standby mode (see Fig. 12 and paragraphs 34 and 45 regarding in the wake mode, first analyzing sensors including orientation sensors, before running applications),
in response to the determining of the second orientation of the device, provide, on at least one of the first or second areas, a second display based on the second orientation (see paragraph 45 regarding running an application and launching applications). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the standby-mode and consequent orientation checking/resetting of the displays post from the pre standby-mode display and orientation as taught by Forutanpour with the multiple display mobile device having multiple display orientations of Dahl for the purpose of implanting a known stand-by/wake feature set to another mobile device readily modifiable for the improvement and having predictable results.
Dahl in view of Forutanpour does not explicitly teach on waking but before providing any display on the first or second screen, [determine the device is in a second orientation, the second orientation being different from the first orientation];
wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature for the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured, and 
wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a
multiscreen application;
However, Pollock teaches on waking but before providing any display on the first or second screen, [determine the device is in a second orientation, the second orientation being different from the first orientation] (see Fig. 11 and paragraph 125, also see paragraphs 127-129 where the orientation sensors never enter low power mode), and “wherein the first and second display portions each comprise a configurable area”, and wherein the context is based on a selected application executing on the device and whether the selected application comprises a single screen application of a
multiscreen application (fig. 3, the control buttons “keys 260” and Paras 0074-0076).
It would have been obvious to a person having ordinary skill in the art to combine the determination of the orientation before providing a display upon waking as taught by Pollock with the dual display device of Dahl in view of Forutanpour for the purpose of providing a flowing user experience by opening the waked device in the correct new orientation (rather than opening in the former orientation just to quickly change the orientation) to similar device for predictable results.
Dahl in view of Forutanpour and Pollock do not teach each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature for the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured.
However, Chaudhri teaches each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to a different input option for a specific control feature for the device based on a context in which the device is operated, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured (see fig. 2, paragraphs 25 and 29).
It would have been obvious to a person having ordinary skill in the art to combine the user configurable fixed areas as taught by Chaudhri with the mobile dual display of Dahl in view of Forutanpour and Pollock for the purpose of improving a similar mobile display with icons and touch display by allowing the user to configure icons in a tray for most common use, for predictable results.
Regarding claim 2, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the method of claim 1.  Forutanpour teaches wherein the device changes from the first orientation to the second orientation while in stand-by mode (see paragraph 45 and paragraph 38 - the user can move the device in any orientation while in standby/sleep mode, Forutanpour). 
Regarding claims 3, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the method of claim 2.  Forutanpour teaches a first display has a first configuration associated with the first orientation (see paragraph 45, Forutanpour). 
Regarding claim 4, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the method of claim 3.  Forutanpour teaches wherein a second display has a second configuration associated with the second orientation (see paragraph 45, Forutanpour). 
Regarding claims 5 and 17, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the method/device of claims 4 and 16. Forutanpour teaches wherein the first and second displays are different (see paragraph 45, Forutanpour). 
Regarding claims 6, 13, and 18, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the method/device/CRM of claims 5, 11, and 17.  Dahl teaches wherein the first orientation is a landscape orientation in a closed state (see Figs. 2, 13 and 27 and paragraph 145), further comprising: determining that the second orientation is a landscape orientation in an open state (see Figs. 1, 5, 6, 39 as well as 43 and 48 and paragraphs 110, 122, 165, 179, 182); and providing a dual screen landscape display after waking (see Figs. 1, 5, 6, 39 as well as 43 and 48 and paragraphs 110, 122, 165, 179, 182, Dahl). 
Regarding claims 7, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the method of claim 5.  Dahl teaches wherein the first orientation is a landscape orientation in a closed state (see Figs. 2, 13 and 27 and paragraph 145), further comprising: determining that the second orientation is a portrait orientation in an open state (see Figs. 3 and 41 as well as 43 and 48 and paragraphs 110, 122, 166, 179, 182); and providing a dual screen portrait display after waking (see Figs. 3 and 41 as well as 43 and 48 and paragraphs 110, 122, 166, 179, 182, Dahl). 
Regarding claims 8, 14, and 19, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the method/device/CRM of claims 5, 11 and 17.  Dahl teaches wherein the first orientation is a landscape orientation in an open state (see Figs. 2 and 27 and paragraph 145), further comprising: determining that the second orientation is a portrait orientation in an open state (see Figs. 3 and 41 as well as 43 and 48 and paragraphs 110, 122, 166, 179, 182); and providing a dual screen portrait display after waking (see Figs. 3 and 41 as well as 43 and 48 and paragraphs 110, 122, 166, 179, 182, Dahl). 
Regarding claim 9, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the method of claim 15.  Forutanpour teaches wherein the device enters the stand-by mode after a predetermined time of inactivity (see Fig. 10 and paragraph 43, Forutanpour). 
Regarding claim 12, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the device of claim 11. Forutanpour teaches wherein the device has a second orientation after waking, wherein the device provides the first display associated with a first orientation before entering the stand-by mode, wherein the device provides the second display associated with the second orientation, and wherein the first and second displays are different (see paragraphs38, 42, and 45 – the display has any orientation and active display before sleep mode and the user can move the device in any orientation while in stand by/sleep mode so that upon wakeup the device checks the orientation and determines the appropriate display; the two modes could be for instance camera mode and SMS mode each discussed in paragraph 45 with a different orientation, Forutanpour).
Regarding claims 15, and 20, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the method/device/CRM of claims 11, and 17.  Forutanpour teaches wherein the device enters the stand-by mode after a predetermined time of inactivity (see Fig. 9 and paragraph 42, Forutanpour).
Regarding claim 21, Dahl in view of Forutanpour, Pollock and Chaudhri teaches the device of claim 1.  Pollock teaches wherein the plurality of fixed areas of each configurable are configured to correspond to two or more of a back input to view information previously displayed, a menu input to view options from a menu, or a home input to view information associated with a predefined home view (see paragraph 76 and Fig. 3 regarding menu and back, Pollock).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Huppi (US 2007/0075965), relates to the field of portable devices and, in particular, to systems and methods for sensing or determining user activities and responding to the user's activities.
-	Pizzi (US 2009/0262078), relates generally to mobile and cellular phones and terminals with a keypad (or a user input interface), a display and a set of internal and external sensors.
-	Manning (US 2010/0207844), relates generally to display devices and, more particularly, to a flexible multimedia display device, which folds along multiple axes

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        9/9/2022






/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625